SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 26, 2010 COLUMBUS MCKINNON CORPORATION (Exact name of registrant as specified in its charter) NEW YORK (State or other jurisdiction of incorporation) 0-27618 16-0547600 (Commission File Number) (IRS Employer Identification No.) , AMHERST, NEW YORK 14228-1197 (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code: (716) 689-5400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On July 26, 2010, Columbus McKinnon (the “Company”) held its Annual Meeting of Stockholders (the "Annual Meeting"). At the Annual Meeting, stockholders approved each of management’s proposals, which consisted of: (i) the election of nine (9) directors, each of whom will serve as directors of the Company for terms of one (1) year and until their successors are elected and qualified; (ii) the ratification of the appointment of Ernst & Young LLP as the independent registered public accounting firm of the Company for fiscal year 2011; and (iii) the approval of the Columbus McKinnon Corporation 2010 Long Term Incentive Plan, which includes the registration of 1,250,000 shares of common stock ($0.01 par value). Proposal 1:Election of Directors The following table reflects the tabulation of the votes with respect to each director who was elected at the Annual Meeting: Name Votes For Votes Withheld Ernest R. Verebelyi Timothy T. Tevens Richard H. Fleming Wallace W. Creek Linda A. Goodspeed Stephen Rabinowitz Nicholas T. Pinchuk Liam McCarthy Christian B. Ragot Proposal 2:Ratification of Appointment of Independent Registered Public Accounting Firm The following table reflects the tabulation of the votes with respect to the ratification of the appointment of Ernst & Young LLP as the independent registered public accounting firm of the Company for fiscal year 2011: Votes For Votes Against Abstained Broker Non-Vote Proposal 3:Approval of Columbus McKinnon Corporation 2010 Long Term Incentive Plan The following table reflects the tabulation of the votes with respect to the approval of the Columbus McKinnon Corporation 2010 Long Term Incentive Plan: Votes For Votes Against Abstained Broker Non-Vote SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COLUMBUS McKINNON CORPORATION By: /s/ Karen L. Howard Name: Karen L. Howard Title: Vice President and Chief Financial Officer Dated:July 29, 2010
